Exhibit 10.9

 

EXECUTION VERSION

 

 

 

ESCROW CREDIT AGREEMENT

 

dated as of June 30, 2017,

 

among

 

ORCHESTRA BORROWER LLC,
as Borrower,

 

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Sole Lead Arranger and Bookrunner

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

PAGE

 

 

ARTICLE 1 DEFINITIONS


1

 

 

 

Section 1.01.

Defined Terms


1

Section 1.02.

Terms Generally


13

Section 1.03.

Accounting Terms; GAAP


14

Section 1.04.

Currency Translation


14

 

 

 

ARTICLE 2 THE CREDITS


14

 

 

 

Section 2.01.

Commitments


14

Section 2.02.

Loans and Borrowings


15

Section 2.03.

Requests for Borrowings


15

Section 2.04.

Funding of Borrowings


16

Section 2.05.

[Reserved]


16

Section 2.06.

Termination and Reduction of Commitments


16

Section 2.07.

Repayment of Loans; Evidence of Debt


16

Section 2.08.

Repayment at Maturity


17

Section 2.09.

Prepayment of Loans


17

Section 2.10.

[Reserved]


18

Section 2.11.

Interest


18

Section 2.12.

[Reserved]


19

Section 2.13.

Increased Costs


19

Section 2.14.

Break Funding Payments


20

Section 2.15.

Taxes


20

Section 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs


24

Section 2.17.

Mitigation Obligations; Replacement of Lenders


25

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES


26

 

 

 

Section 3.01.

Organization; Powers


26

Section 3.02.

Authorization; Enforceability


26

Section 3.03.

Governmental Approvals; No Conflicts


26

Section 3.04.

Investment Company Status


27

Section 3.05.

Solvency


27

Section 3.06.

Federal Reserve Regulations


27

Section 3.07.

Use of Proceeds


27

Section 3.08.

PATRIOT Act, OFAC and FCP.


27

Section 3.09.

EEA Financial Institutions


28

 

 

 

ARTICLE 4 CONDITIONS


28

 

 

 

Section 4.01.

Conditions to the Closing Date


28

 

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS


29





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 5.01.

Financial Statements and Other Information


29

Section 5.02.

Notices of Material Events


31

Section 5.03.

Existence; Conduct of Business


31

Section 5.04.

Payment of Taxes, Etc


32

Section 5.05.

Use of Proceeds


32

 

 

 

ARTICLE 6 NEGATIVE COVENANTS


32

 

 

 

ARTICLE 7 EVENTS OF DEFAULT


32

 

 

 

Section 7.01.

Events of Default


32

 

 

 

ARTICLE 8 ADMINISTRATIVE AGENT


34

 

 

 

ARTICLE 9 MISCELLANEOUS


38

 

 

 

Section 9.01.

Notices


38

Section 9.02.

Waivers; Amendments


40

Section 9.03.

Expenses; Indemnity; Damage Waiver


42

Section 9.04.

Successors and Assigns


44

Section 9.05.

Survival


47

Section 9.06.

Counterparts; Integration; Effectiveness


48

Section 9.07.

Severability


48

Section 9.08.

Right of Setoff


48

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process


49

Section 9.10.

Waiver of Jury Trial


49

Section 9.11.

Headings


50

Section 9.12.

Confidentiality


50

Section 9.13.

USA Patriot Act


51

Section 9.14.

[Reserved]


51

Section 9.15.

No Advisory or Fiduciary Responsibility


51

Section 9.16.

Interest Rate Limitation


52

Section 9.17.

Acknowledgement and Consent to Bail-in of EEA Financial Institutions


52

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

SCHEDULES:

 

 

Schedule 1.01

—    Disqualified Lenders

 

Schedule 2.01

—    Commitments

 

Schedule 9.01

—    Notices

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—    Form of Assignment and Assumption

 

Exhibit B-1

—    Form of Tax Status Certificate 1

 

Exhibit B-2

—    Form of Tax Status Certificate 2

 

Exhibit B-3

—    Form of Tax Status Certificate 3

 

Exhibit B-4

—    Form of Tax Status Certificate 4

 

 

 

 



iii

--------------------------------------------------------------------------------

 

 

ESCROW CREDIT AGREEMENT, dated as of June 30, 2017 (this “Agreement”), among
ORCHESTRA BORROWER LLC, a Delaware limited liability company (the “Borrower”),
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”).

 

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
Loans in an aggregate principal amount of $610,000,000, the proceeds of which
shall be utilized as set forth below in Section 5.10.

 

NOW,  THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.      Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Rate” means (x) from the Closing Date to and including August 2,
2017, 1.875% per annum and (y) thereafter, 3.75% per annum.

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 





 

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A-1 or any other
form reasonably approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-in Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes
insolvent or is otherwise the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided further that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers of such Person, (c) in the case of any
partnership, the board of directors or board of managers of the general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrowing” means Loans made or continued on the same date and as to which a
single Interest Period is in effect.

 





2

--------------------------------------------------------------------------------

 

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the Closing Date, (b) any change in any rule, regulation, treaty or
other law or in the administration, interpretation or application thereof by any
Governmental Authority or Regulatory Supervising Organization after the Closing
Date or (c) the making or issuance of  any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority or
Regulatory Supervising Organization made or issued after the Closing Date.

 

“Closing Date” means the date of satisfaction of each of the conditions set
forth in Section 4.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loan hereunder on the Closing Date, expressed as an amount
representing the maximum principal amount of the Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Assumption.  The
amount of each Lender’s Commitment as of the Closing Date is set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as the case may be.

 

“Competitor” means any Person (a) engaged in trading financial assets through
the use of an electronically automated trading system that generates order sets
(which, for purposes of clarity, can consist of a single order) with the
intention of (i) creating profit by providing two-sided liquidity to the market,
(ii) making a profit margin consistent with the business of making the bid-offer
spread or less per unit of the financial asset(s) being traded (including by
providing either one-sided or two sided liquidity to the market) or
(iii) creating simultaneous (within 500 milliseconds) order sets that are
generated with the intention of locking in an arbitrage profit and
(b) identified as a “Potential Competitor” on Part B of Schedule 1.01; provided,
that any such Person shall be deemed not to be a Competitor if the Loans or
commitments in respect thereof will be held by or booked to





3

--------------------------------------------------------------------------------

 

 

any division or other identifiable unit or desk of such Person that, in the
ordinary course of its business, holds commitments or extends credit of the type
contemplated by this Agreement. Notwithstanding anything in this Agreement to
the contrary, the Borrower and the Lenders acknowledge and agree that the
Administrative Agent will not have any responsibility or obligation to determine
whether any Lender or potential Lender is a Competitor.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Disqualified Lender” means each Person identified as a “Disqualified Lender” on
Part A of Schedule 1.01, which Schedule may be provided to any Lender or
prospective Lender upon request. Notwithstanding anything in this Agreement to
the contrary, the Borrower and the Lenders acknowledge and agree that the
Administrative Agent will not have any responsibility or obligation to determine
whether any Lender or potential Lender is a Disqualified Lender and the
Administrative Agent will not have any liability with respect to any assignment
made to a Disqualified Lender.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, any Intermediate
Parent, VFH, the Borrower or any of their respective subsidiaries, any VV
Holder, any Affiliate of Vincent Viola (including any trust established for the
benefit of his spouse or children) or any Disqualified Lender), other than, in
each case, a natural person.





4

--------------------------------------------------------------------------------

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“Escrow Account” has the meaning set forth in the Escrow Agreement.

 

“Escrow Agent” means JPMorgan Chase Bank, N.A., in its capacity as such together
with its successors in such capacity pursuant to the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement, dated as of the date hereof, by
and among the Borrower, the Escrow Agent and the Administrative Agent.

 

“Escrow Assumption” has the meaning specified in Section 2.01(b).

 

“Escrow End Date” has the meaning set forth in the Escrow Agreement.

 

“Escrow Release Conditions” shall mean the conditions set forth in Section 4.03
of the VFH Credit Agreement.

 

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, as published on the next succeeding Business Day by the NYFRB
as the federal funds effective rate; provided,  however, that notwithstanding
the foregoing, the Federal Funds Effective Rate will be deemed to be 0.00% per
annum if the Federal Funds Effective Rate determined pursuant to this definition
would otherwise be less than 0.00% per annum.





5

--------------------------------------------------------------------------------

 

 

“Financial Officer” means the chief financial officer, chief operating officer,
principal accounting officer, treasurer or controller of the Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities or Regulatory Supervising Organizations.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations.  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined in good faith by a Financial
Officer.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Holdings” means Virtu Financial LLC, a Delaware limited liability company.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation





6

--------------------------------------------------------------------------------

 

 

until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; provided that the term “Indebtedness” shall not include
(x) deferred or prepaid revenue and (y) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the seller.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  The amount of Indebtedness of any Person
for purposes of clause (e) above shall (unless such Indebtedness has been
assumed by such Person) be deemed to be equal to the lesser of (A) the aggregate
unpaid amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in 9.12.

 

“Information Materials” means the presentation to the Lenders dated
October 2016.

 

“Insolvent” means, with respect to any Person, that (i) the fair value of assets
is less than the amount that will be required to pay the total liability on
existing debts as they become absolute and matured, (ii) the present fair
saleable value of assets is less than the amount that will be required to pay
the probable liability on existing debts as they become absolute and matured,
(iii) it is unable to pay its debts or other obligations as they generally
become due, or (iv) it ceases to pay its current obligations in the ordinary
course of business as they generally become absolute and matured, or (v) its
aggregate property is not, at a fair valuation, sufficient, or if disposed of at
a fairly conducted sale under legal process, would not be, sufficient to enable
payment of all obligations, due and accruing due. The term “debts” as used in
this definition includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent and “values of assets”
shall mean the amount of which the assets (both tangible and intangible) in
their entirety would change hands between a willing buyer and a willing seller,
with a commercially reasonable period of time, each having reasonable knowledge
of the relevant facts, with neither being under compulsion to act.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.





7

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” means, with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part.

 

“Interest Period” means, with respect to any Eurodollar Borrowing (i) in the
case of the Borrowing to occur on the Closing Date, commencing on the Closing
Date and ending on August 2, 2017 and (ii) in the case of any other Borrowing,
commencing on the day following the day following the last day of the preceding
Interest Period and ending one month thereafter; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month at the end of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
continuation of such Borrowing.

 

“Intermediate Parent” means any Subsidiary of Holdings and of which the VFH is a
subsidiary.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period for which the LIBO Screen Rate is available that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
for which the LIBO Screen Rate is available that exceeds the Impacted Interest
Period, in each case, at such time.

 

“KCG” means (a) KCG Holdings, Inc., a Delaware corporation, and (b) following
the merger contemplated by Merger and Contribution pursuant to which KCG shall
be the surviving Person, and its conversion into a Delaware limited liability
company, KCG Holdings LLC, a Delaware limited liability company.

 

“Lead Arranger” means JPMorgan Chase Bank, N.A.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, in
each case, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, (i) in the case of the Interest Period ending on August 2, 2017, 0% and
(ii) in the case of each other Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of

 





8

--------------------------------------------------------------------------------

 

 

such rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days (or, subsequent to the Closing Date, five
Business Days) prior to the commencement of such Interest Period; provided,
 further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate comparable to such period as of approximately 11:00
a.m., London time, on such date.

 

Notwithstanding the foregoing, the LIBO Rate with respect to any applicable
Interest Period pursuant to clause (ii) of the previous paragraph will be deemed
to be 1.00% per annum if the LIBO Rate for such Interest Period determined
pursuant to such clause (ii) would otherwise be less than 1.00% per annum.

 

“LIBOR Screen Rate” shall have the meaning set forth in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, the Escrow Agreement, the Soft-Call
Agreement, any promissory notes delivered pursuant to Section 2.07(e) (except
for purposes of Section 9.02) and any other agreement, document or instrument to
which the Borrower is a party and which is designated as a Loan Document.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority in Interest,” means, at any time, Lenders holding outstanding Loans
representing more than 50% of all Loans outstanding at such time.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the ability of the Borrower to perform its payment obligations under the
Loan Documents or (b) the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents.

 

“Maturity Date” means December 30, 2021.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.16.





9

--------------------------------------------------------------------------------

 

 

“Merger Agreement” means that certain Agreement and Plan of Merger and
Contribution, dated as of April 20, 2017, among Virtu Financial, Merger Sub and
KCG.

 

“Merger and Contribution” means the merger of Merger Sub with and into KCG, with
KCG surviving such merger, followed by the immediate series of contributions of
the Escrow Borrower and its Subsidiaries (including KCG) to Holdings and then to
the Borrower and then to Virtu Financial Operating LLC, resulting in KCG
becoming an indirect, wholly owned subsidiary of the Borrower.

 

“Merger Sub” means Orchestra Merger Sub, Inc., a Delaware corporation.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such date (or for any day that is not a Business Day, for the immediately
preceding Business); provided that if none of such rates for published for any
day that is a Business Day, the term “NYFRB Rate” means the rate for a federal
funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“OFAC” has the meaning assigned to such term in Section 3.08(c).

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Prime Rate” means the rate of interest per annum determined by the
Administrative Agent as its prime rate in effect at its principal office in New
York City and notified to the Borrower, as in effect from time to time.  The
Prime Rate is a

 





10

--------------------------------------------------------------------------------

 

 

reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Regulatory Supervising Organization” means any of (a) the SEC, (b) the
Financial Industry Regulatory Authority, (c) the Chicago Stock Exchange, (d) the
Commodity Futures Trading Commission, (e) state securities commissions, (f) the
Irish Financial Regulator and (g) any other U.S. or foreign governmental or
self-regulatory organization, exchange, clearing house or financial regulatory
authority of which the Borrower is a member or to whose rules it is subject.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

 

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the outstanding Loans and unused
Commitments at such time; provided that to the extent set forth in Section 9.02,
(a) the Loans and unused Commitments of the Borrower or any Affiliate thereof
shall be excluded for purposes of making a determination of Required Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws
(common, statutory or otherwise), treaties, rules, regulations (including any
official interpretations thereof), orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority or
Regulatory Supervising Organization, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” means the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or
assistant treasurer, or other similar officer, manager or a director of the
Borrower and any manager, sole member or managing member thereof, and as to any
document delivered on the Closing Date, any secretary or assistant secretary of
the Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary limited liability company action on the part of the Borrower
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower.

 

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

 





11

--------------------------------------------------------------------------------

 

 

“SDN List” has the meaning assigned to such term in Section 3.08(d).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Notes” means $500,000,000 aggregate principal amount of 6.750%
second lien senior secured notes due 2022 issued by the Borrower and Orchestra
Co-Issuer, Inc. prior to the Closing Date.

 

“Soft-Call Agreement” means that certain Soft-Call Agreement, dated as of the
Closing Date, by and between VFH and the Administrative Agent.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D Statutory Reserve Rates shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower shall be a Swap Agreement.





12

--------------------------------------------------------------------------------

 

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Transactions” means, collectively, (i) the transactions contemplated by this
Agreement and the other Loan Documents (including the entering into of the
Escrow Agreement, the funding of the Loans on the Closing Date, the release of
funds from the Escrow Account and the Escrow Assumption), (ii) the consummation
of the Merger and Contribution pursuant to the terms of the Merger Agreement,
(iii) the issuance of the Second Lien Notes by the Borrower and the assumption
of such notes by VFH on the date of the Escrow Assumption, and (iv) the payment
of fees and expenses in connection with the foregoing

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“VFGM” means Virtu Financial Global Markets LLC, a Delaware limited liability
company.

 

“VFH” means VFH Parent LLC, a Delaware limited liability company.

 

“VFH Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the VFH Credit Agreement, together with its
successors in such capacity.

 

“VFH Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement, dated as of June 30, 2017, among Holdings, VFH, the lenders party
thereto from time to time and the VFH Administrative Agent (as it may be
amended, amended and restated or otherwise modi-fied or supplemented from time
to time).

 

“Virtu Financial” means Virtu Financial, Inc., a Delaware corporation.

 

“VV Holders” means (i) Vincent Viola, (ii) TJMT Holdings LLC (f/k/a Virtu
Holdings LLC), (iii) any immediate family member of Vincent Viola, a trust,
family-partnership or estate-planning vehicle solely for the benefit of Vincent
Viola and/or any of his immediate family members (including siblings of Vincent
Viola and Teresa Viola), (iv) Virtu Employee Holdco LLC and (v) any other
Affiliate of any of the foregoing.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed





13

--------------------------------------------------------------------------------

 

 

by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement (including this
Agreement and the other Loan Documents), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority or Regulatory Supervising Organization, any other
Governmental Authority or Regulatory Supervising Organization that shall have
succeeded to any or all functions thereof, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.03.      Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.

 

Section 1.04.      Currency Translation.  Notwithstanding the foregoing, for
purposes of any determination under Article 7 or any determination under any
other provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than dollars shall be translated into dollars at
currency exchange rates in effect on the date of such determination; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.04
shall otherwise apply to such Sections.

 

ARTICLE 2
THE CREDITS

 

Section 2.01.      Commitments.  Subject to the terms and conditions set forth
herein:

 

(a)      Each Lender severally agrees to make Loans to the Borrower on the
Closing Date in an aggregate principal amount equal to the amount of such
Lender’s Commitment.  Amounts repaid or prepaid in respect of Loans may not be
reborrowed.

 

(b)      Upon the satisfaction of the Escrow Release Conditions, the Lenders
hereby irrevocable agree that the outstanding principal amount of Loans (i.e.,
the original principal amount of Loans less all voluntary and mandatory
prepayments previously made with respect thereto) shall be automatically
converted into New Term Loans (as defined in the VFH Credit Agreement) of VFH
which shall be deemed issued under, and outstanding pursuant to, the VFH Credit
Agreement (the “Escrow Assumption”). Each Lender (for itself and its successors
and assigns) hereby agrees that the only conditions to the effectiveness of the
Escrow Assumption shall be the occurrence of the Escrow





14

--------------------------------------------------------------------------------

 

 

Release Conditions, and hereby irrevocable waives any other conditions to the
Escrow Assumption.  Upon the effectiveness of the Escrow Assumption, and without
any further action, this Agreement and the other Loan Documents shall
automatically and without further action by any Person (a) cease to be of force
or effect and (b) be superseded by the provisions of the VFH Credit Agreement
and the Loans shall cease to be outstanding under this Agreement.

 

Section 2.02.      Loans and Borrowings.  (a)  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereby.

 

(b)      Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)      There shall not at any time be more than a total of one Eurodollar
Borrowing outstanding.

 

Section 2.03.      Requests for Borrowing on the Closing Date; Continuation of
Borrowings.

 

(a)      To request a Borrowing on the Closing Date, the Borrower shall notify
the Administrative Agent of such request by delivering a written Borrowing
Request not later than 2:00 p.m., New York City time, three Business Days before
the Closing Date (or such shorter period of time as may be agreed to by the
Administrative Agent).  Such Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information:

 

(i)      the aggregate amount of such Borrowing;

 

(ii)      the date of such Borrowing, which shall be a Business Day;

 

(iii)      the location and number of the Escrow Account to which funds are to
be disbursed; and

 

(iv)      that as of the date of such Borrowing, all applicable conditions set
forth in Section 4.01 are satisfied.

 

Promptly following receipt of the Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.





15

--------------------------------------------------------------------------------

 

 

(b)      At the end of each Interest Period, the applicable Borrowing shall
automatically be continued as a Eurodollar Borrowing for another Interest
Period.

 

Section 2.04.      Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in dollars by 12:00 p.m., New York City time to the
Applicable Account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders.  The Administrative Agent will make
such Loans available to the Borrower by promptly transferring the amounts so
received, in like funds, to the Escrow Account.

 

(b)      Unless the Administrative Agent shall have received notice from a
Lender prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption and in its sole discretion, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent an amount equal to
such share on demand of the Administrative Agent.  If such Lender does not pay
such corresponding amount forthwith upon demand of the Administrative Agent
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower agrees to pay such corresponding amount to the Administrative Agent
forthwith on demand.  The Administrative Agent shall also be entitled to recover
from such Lender or Borrower interest on such corresponding amount, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing in accordance with Section 2.11.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

(c)      The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 9.03(c) are several and not joint.  The failure of
any Lender to make any Loan or to make any payment under Section 9.03(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make its payment under
Section 9.03(c).

 

Section 2.05.      [Reserved].

 

Section 2.06.      Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate at 5:00 p.m., New York
City time, on the Closing Date.

 

Section 2.07.      Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of





16

--------------------------------------------------------------------------------

 

 

each Lender the then unpaid principal amount of each Loan of such Lender as
provided in Section 2.08.

 

(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(d)      The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to pay any
amounts due hereunder in accordance with the terms of this Agreement. In the
event of any inconsistency between the entries made pursuant to paragraphs
(b) and (c) of this Section, the accounts maintained by the Administrative Agent
pursuant to paragraph (c) of this Section shall control.

 

(e)      Any Lender may request through the Administrative Agent that Loans made
by it be evidenced by a promissory note.  In such event, the Borrower shall
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form provided by the Administrative Agent and approved by the
Borrower.

 

Section 2.08.      Repayment at Maturity.

 

(a)      To the extent not previously paid, all Loans shall be due and payable
on the Maturity Date.

 

(b)      Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing.  Repayments of Borrowings shall be accompanied
by accrued interest on the amount repaid.

 

Section 2.09.      Prepayment of Loans.  (a)  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

 

(b)      In the event that the proceeds from the Escrow Account are distributed
to the Administrative Agent pursuant to Section 3(b) or 3(c) of the Escrow
Agreement, the Loans and all accrued interest thereon shall be immediately due
and payable and the Administrative Agent, on behalf of the Borrower, shall apply
all funds so received from the Escrow Account to repay in full all outstanding
Loans at 99.875% of the principal





17

--------------------------------------------------------------------------------

 

 

amount thereof plus accrued and unpaid interest thereon and other obligations
under the Loan Documents (other than principal, interest and contingent
indemnification obligations) and, to the extent that there are any remaining
amounts after payment in full of all such obligations under the Loan Documents,
shall promptly remit such remaining amounts to the Borrower.  To the extent that
the amount received by the Administrative Agent from the Escrow Agent is
insufficient to pay all of the foregoing obligations under the Loan Documents
then outstanding, the Borrower shall remain liable for any deficiency.

 

(c)      The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment under Section 2.09(a) three Business
Days before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and principal amount of the Loans to be
prepaid; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
prepayment of a Borrowing shall be applied ratably to the Loans.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

 

Section 2.10.      [Reserved].

 

Section 2.11.      Interest.

 

(a)      The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

 

(b)      Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to the Loans at such time.

 

(c)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand and (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

 

(d)      All interest hereunder shall be computed on the basis of a year of 360
days, and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The Adjusted LIBO Rate for each Interest
Period shall be





18

--------------------------------------------------------------------------------

 

 

determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.12.      [Reserved].

 

Section 2.13.      Increased Costs.  (a)  If any Change in Law shall:

 

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)      impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan or to increase the cost of such Lender) or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then, from time to time upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased costs
actually incurred or reduction actually suffered.  Notwithstanding the
foregoing, this paragraph will not apply to any such increased costs or
reductions resulting from Taxes, as to which Section 2.15 shall govern.

 

(b)      If any Lender determines that any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then, from
time to time upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction actually suffered.

 

(c)      A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company in reasonable detail, as the
case may be, as specified in paragraph (a) or (b) of this Section delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

 

(d)      Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law





19

--------------------------------------------------------------------------------

 

 

giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.14.      Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09(c) and is revoked in accordance
therewith) or (c) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.17 or Section 9.02(c), then, in any such event,
the Borrower shall, after receipt of a written request by any Lender affected by
any such event (which request shall set forth in reasonable detail the basis for
requesting such amount), compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender (it being understood that the deemed amount shall not exceed the actual
amount) to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
Eurocurrency market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this
Section delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt of such demand. Notwithstanding the
foregoing, this Section 2.14 will not apply to losses, costs or expenses
resulting from Taxes, as to which Section 2.15 shall govern.

 

Section 2.15.      Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made free and clear
of and without deduction for any Indemnified Taxes or Other Taxes, provided that
if the applicable withholding agent shall be required by applicable Requirements
of Law (as determined in the good faith discretion of the applicable withholding
agent) to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the amount payable by the Borrower shall be increased as necessary so that
after all required deductions have been made (including deductions applicable to
additional amounts payable under this Section) the applicable Lender  (or, in
the case of any amount received by the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law.





20

--------------------------------------------------------------------------------

 

 

(b)      Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Requirements of Law.

 

(c)      The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes payable by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)      Each Lender shall, at such times as are reasonably requested by
Borrower or the Administrative Agent, provide Borrower and the Administrative
Agent with any properly completed and executed documentation prescribed by
applicable Requirements of Law, or reasonably requested by Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents (including, in the
case of a Lender seeking exemption from the withholding imposed under FATCA, any
documentation necessary to prevent such withholding).  Each such Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
expired, obsolete or inaccurate in any material respect, deliver promptly to
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify Borrower and the Administrative Agent of
its inability to do so.  Unless the applicable withholding agent has received
forms or other documents satisfactory to it indicating that payments under any
Loan Document to or for a Lender are not subject to withholding tax or are
subject to such Tax at a rate reduced by an applicable tax treaty, Borrower,
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

 

Without limiting the generality of the foregoing:

 

(i)      Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly

 





21

--------------------------------------------------------------------------------

 

 

completed and duly signed original copies of Internal Revenue Service Form W-9
(or any successor form) certifying that such Lender is exempt from U.S. federal
backup withholding.

 

(ii)      Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by any Requirements of
Law or upon the reasonable request of Borrower or the Administrative Agent)
whichever of the following is applicable:

 

(A)      two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,

 

(B)      two duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms),

 

(C)      in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit B (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN-E (or any successor forms),

 

(D)      to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner, as applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate shall
be provided by such Lender on behalf of such beneficial owner(s)), or

 

(E)      any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such





22

--------------------------------------------------------------------------------

 

 

supplementary documentation as may be prescribed by applicable Requirements of
Law to permit Borrower and the Administrative Agent to determine the withholding
or deduction required to be made.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this clause (e).

 

(f)      If the Borrower determines in good faith that a reasonable basis exists
for contesting any taxes for which indemnification has been demanded hereunder,
the Administrative Agent or the relevant Lender, as applicable, shall cooperate
with the Borrower in a reasonable challenge of such taxes if so requested by the
Borrower, provided that (a) the Administrative Agent or such Lender determines
in its reasonable discretion that it would not be prejudiced by cooperating in
such challenge, (b) the Borrower pays all related expenses of the Administrative
Agent or such Lender, as applicable and (c) the Borrower indemnifies the
Administrative Agent or such Lender, as applicable, for any liabilities or other
costs incurred by such party in connection with such challenge.  The
Administrative Agent or a Lender shall claim any refund that it determines is
reasonably available to it, unless it concludes in its reasonable discretion
that it would be adversely affected by making such a claim.  If the
Administrative Agent or a Lender determines, in its reasonable discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  The Administrative Agent or such Lender, as the case may be,





23

--------------------------------------------------------------------------------

 

 

shall, at the Borrower’s request, provide the Borrower with a copy of any notice
of assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that the Administrative Agent or
such Lender may delete any information therein that the Administrative Agent or
such Lender deems confidential).  Notwithstanding anything to the contrary, this
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to taxes
which it deems confidential).

 

(g)      The agreements in this Section 2.15 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

Section 2.16.      Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a) The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest or fees, or of amounts
payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 p.m., New York City
time), on the date when due, in immediately available funds, without condition
or deduction for any counterclaim, recoupment or setoff.  Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  All such payments shall be made to such
account as may be specified by the Administrative Agent, except that payments
pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
(other than payments on the Eurodollar Loans) under any Loan Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension.  All payments under each Loan Document shall be made in dollars.

 

(b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties.

 

(c)      If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that





24

--------------------------------------------------------------------------------

 

 

the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant.  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d)      Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Section 2.17.      Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder affected by such event, or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as the case may be, and (ii) would not subject such Lender
to any unreimbursed cost or expense reasonably deemed by such Lender to be
material and would not be inconsistent with the internal policies of, or
otherwise be disadvantageous in any material economic, legal or regulatory
respect to, such Lender.

 

(b)      If (i) any Lender requests compensation under Section 2.13 or (ii) the
Borrower is required to pay any additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender





25

--------------------------------------------------------------------------------

 

 

accepts such assignment and delegation); provided that (A) the Borrower shall
have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and unreimbursed
participations in LC Disbursements, accrued but unpaid interest thereon, accrued
but unpaid fees and all other amounts payable to it hereunder from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (C) the Borrower or such
assignee shall have paid (unless waived) to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b)(ii) and (D) in the
case of any such assignment resulting from a claim for compensation under
Section 2.13, or payments required to be made pursuant to Section 2.15, such
assignment will result in a material reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each of the
Lenders that:

 

Section 3.01.      Organization; Powers.  The Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has organizational power and authority to carry on its business as
now conducted and as proposed to be conducted and to execute, deliver and
perform its obligations under each Loan Document to which it is a party and to
effect the Transactions and, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

 

Section 3.02.      Authorization; Enforceability.  The Transactions to be
entered into by the Borrower have been duly authorized by all necessary limited
liability company action and, if required, action by the holders of the
Borrower’s Equity Interests.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower is to be a party, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.03.      Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by,





26

--------------------------------------------------------------------------------

 

 

any Governmental Authority or Regulatory Supervising Organization, except such
as have been obtained or made and are in full force and effect and except
filings necessary to perfect Liens created under the Loan Documents, (b) will
not violate (i) the Organizational Documents of, or (ii) any Requirements of Law
applicable to the Borrower, (iii) will not violate or result in a default under
any indenture or other agreement or instrument binding upon the Borrower or its
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and
(iv) will not result in the creation or imposition of any Lien on any asset of
the Borrower, except Liens created under the Loan Documents, except (in the case
of each of clauses (a), (b)(ii) and (c)) to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, as the case may be, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.04.      Investment Company Status.  The Borrower is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended from time to time.

 

Section 3.05.      Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date, the Borrower will not be Insolvent.

 

Section 3.06.      Federal Reserve Regulations.  No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose, in each case, that entails a violation (including on the
part of any Lender) of the provisions of Regulations U or X of the Board of
Governors.

 

Section 3.07.      Use of Proceeds.   The proceeds of the Loans, if released to
the Borrower in accordance with the Escrow Agreement, shall be used to fund a
portion of the Transactions.

 

Section 3.08.      PATRIOT Act, OFAC and FCP.(a)      the Borrower will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of funding (i) any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or (ii) any other transaction that will
result in a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor, lender or otherwise) of
Sanctions.

 

(b)      the Borrower will not use the proceeds of the Loans directly or, to the
knowledge of Holdings, indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”).





27

--------------------------------------------------------------------------------

 

 

(c)      Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, none of the Borrower or any
Subsidiary has, in the past three years, committed a violation of applicable
regulations of the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), Title III of the USA Patriot Act or the FCPA.

 

(d)      (i) The Borrower is not an individual or entity currently on OFAC’s
list of Specially Designated Nationals and Blocked Persons (the “SDN List”) and
is not owned 50% or more, directly or indirectly, by one or more parties on the
SDN List and (ii) except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of Borrower, any director, officer, employee or agent of the Borrower or any
Subsidiary, in each case, is an individual or entity currently on the SDN List
or is owned 50% or more, directly or indirectly, by one or more parties on the
SDN List, nor is Hthe Borrower or any Subsidiary located, organized or resident
in a country or territory that is the subject of Sanctions.

 

Section 3.09.      EEA Financial Institutions.  The Borrower is not an EEA
Financial Institution.

 

ARTICLE 4
CONDITIONS

 

Section 4.01.      Conditions to the Closing Date.  The obligations of the
Lenders to make Loans hereunder on the Closing Date shall not become effective
until the date on which each of the following conditions shall be satisfied (or
waived in accordance with Section 9.02):

 

(a)      The Administrative Agent (or its counsel) shall have received executed
counterparts to this Agreement from the Borrower and each Lender and an executed
counterpart of the Soft-Call Agreement from VFH.

 

(b)      The Administrative Agent shall have received a fully executed copy of
the Escrow Agreement together with evidence reasonably satisfactory to the
Administrative Agent that the “Initial Escrow Deposit” (as defined in the Escrow
Agreement) has been made (or will be made substantially concurrently with the
effectiveness of this Agreement).

 

(c)      The Administrative Agent shall have received such documents as it may
reasonably require with respect to the formation, good standing in its
jurisdiction of organization, authorization and incumbency of the Borrower and
all information reasonably requested in writing at least 10  Business Days prior
to the Closing Date by the Administrative Agent or the Lead Arranger that they
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act.

 

(d)      The Administrative Agent shall have received the legal opinion of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, New York counsel for the Borrower, which





28

--------------------------------------------------------------------------------

 

 

opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(e)      The Administrative Agent shall have received all fees and other amounts
previously agreed in writing by the Lead Arranger and the Borrower to be due and
payable on or prior to the Closing Date.

 

(f)      The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower stating that:

 

(i)      Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except for
any representation and warranty that is made as of a specified earlier date, in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date).

 

(ii)      No Default or Event of Default shall have occurred and be continuing
on such date or after giving effect to the extensions of credit requested to be
made on such date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until the earlier to occur of (i) the Commitments shall have expired or been
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts (other than contingent amounts not yet due) payable under any
Loan Document shall have been paid in full and (ii) the Escrow Assumption, the
Borrower covenants and agrees with the Administrative Agent and each of the
Lenders that:

 

Section 5.01.      Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent, which will furnish to each Lender:

 

(a)      copies of all notices provided by VFH to the Lenders (as defined in the
VFH Credit Agreement) with Term Loans (as defined in the VFH Credit Agreement)
under the VFH Credit Agreement;

 

(b)      promptly after the request by the Administrative Agent on the behalf of
any Lender, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act; and

 

(c)      promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or compliance





29

--------------------------------------------------------------------------------

 

 

with the terms of any Loan Document, as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing.

 

Documents required to be delivered pursuant to Section 5.01(a) (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on Virtu Financial’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(e)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and, upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Lead Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”; provided, that the following
Borrower Materials may be marked “PUBLIC” unless the Borrower, after receiving
notice from the Administrative Agent within a reasonable





30

--------------------------------------------------------------------------------

 

 

period of time prior to the intended distribution of such Borrower Materials,
notifies the Administrative Agent that such Borrower Materials contain material
non-public information: (1) the Loan Documents and (2) any notification of
changes in the terms of the facilities provided hereunder.

 

The Borrower hereby represents and warrants that each of the Borrower, its
controlling Person and each of its subsidiaries, either (i) has no registered or
publicly traded securities outstanding, or (ii) files its financial statements
with the SEC and/or makes its financial statements available to potential
holders of its 144A securities, and, accordingly, the Borrower hereby
(i) authorizes the Administrative Agent to make the financial statements to be
provided under Section 5.01(a) above, along with the Loan Documents, available
to Public Lenders and (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities.  The Borrower will not request that any other material be posted
to Public Lenders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Borrower has no outstanding publicly traded securities, including 144A
securities.  In no event shall the Administrative Agent post compliance
certificates or budgets to Public Lenders.

 

Section 5.02.      Notices of Material Events.  Promptly after any Responsible
Officer of the Borrower obtains actual knowledge thereof, the Borrower will
furnish to the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

 

(a)      the occurrence of any Default;

 

(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator, Governmental Authority or Regulatory Supervising
Organization against or, to the knowledge of a Financial Officer or another
executive officer of the Borrower, affecting the Borrower that could reasonably
be expected to result in a Material Adverse Effect; and

 

(c)      the commencement of any investigation by any Governmental Authority of
or affecting the Borrower that could reasonably be expected to result in a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.03.      Existence; Conduct of Business.  The Borrower shall do or
cause to be done all things necessary to obtain, preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises (including exchange memberships), patents, copyrights,
trademarks, trade names and Governmental Approvals material to the conduct of
its business, except to the extent (other than with respect to the preservation
of the existence of the Borrower) that the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.





31

--------------------------------------------------------------------------------

 

 

Section 5.04.      Payment of Taxes, Etc.  The Borrower will pay its obligations
in respect of Tax liabilities, assessments and governmental charges, before the
same shall become delinquent or in default, except where the failure to make
such payment could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

 

Section 5.05.      Use of Proceeds.  The Borrower will use the proceeds of the
Loans borrowed on the Closing Date as set forth in the Escrow Agreement.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until the earlier to occur of (i) the Commitments shall have expired or been
terminated and the principal of and interest on each Loan and all fees, expenses
and other amounts (other than contingent amounts not yet due) payable under any
Loan Document shall have been paid in full and (ii) the Escrow Assumption, the
Borrower shall not engage in any material activities other than performing its
obligations under the Loan Documents and the indenture and escrow agreement
entered into in connection with the Second Lien Notes, receiving distributions
or borrowing intercompany loans to pay or prefund interest, fees and other
amounts in respect of such Indebtedness and other ordinary course expenses,
maintaining its existence, owning the Equity Interests of Merger Sub, engaging
and causing Merger Sub to engage in the Transactions to which each is a party
and other activities reasonably related to any of the foregoing.

 

ARTICLE 7
EVENTS OF DEFAULT

 

Section 7.01.      Events of Default.  If any of the following events (any such
event, an “Event of Default”) shall occur:

 

(a)      the Borrower shall fail to pay any principal of any Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

 

(b)      the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in paragraph (a) of this
Section) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)      any representation or warranty made or deemed made by or on behalf of
the Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;





32

--------------------------------------------------------------------------------

 

 

(d)      the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02, 5.03 (with respect to the existence of
the Borrower), 5.05 or in Article 6;

 

(e)      the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

 

(f)      [Reserved];

 

(g)      [Reserved];

 

(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, court protection, reorganization or
other relief in respect of the Borrower or its debts, or of a material part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, examiner, sequestrator, conservator or
similar official for the Borrower or for a material part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed or
unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)      the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, court protection, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Section, (iii) apply for or consent to the
appointment of a receiver, trustee, examiner, custodian, sequestrator,
conservator or similar official for the Borrower or for a material part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors;

 

(j)      one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $15,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against the Borrower and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any judgment creditor shall
legally attach or levy upon assets of the Borrower that are material to the
businesses and operations of the Borrower to enforce any such judgment;

 

(k)      the Escrow Agreement shall cease to be, or shall be asserted by the
Borrower not to be, for any reason, in full force and effect or (ii) any Lien
created by the Escrow Agreement shall cease to be, or the Borrower or any
Affiliate of the Borrower shall so assert such Lien not to be, enforceable and
of the same effect and priority purported to be created thereby with respect to
the Escrow Account (other than in connection with releases in accordance with
the terms of the Escrow Agreement); or

 

(l)      the Borrower ceases for any reason to be a direct or indirect
wholly-owned subsidiary of Virtu Financial other than as a result of the Merger
and Contribution;





33

--------------------------------------------------------------------------------

 

 

then, and in every such event (other than an event described in paragraph (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event described in paragraph
(h) or (i) of this Article, principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

ARTICLE 8
ADMINISTRATIVE AGENT

 

Each Lender hereby irrevocably appoints the Administrative Agent its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to it by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

Without limiting the generality of the foregoing, the Administrative Agent is
hereby expressly authorized to negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.

 

The institution serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the  Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is instructed in writing to exercise by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, and
(c) except as expressly set forth in the Loan Documents,





34

--------------------------------------------------------------------------------

 

 

the Administrative Agent shall not have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to the Borrower or
its Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable judgment. The Administrative Agent shall not be deemed to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of any Lien purported to be created by
the Escrow Agreement, (vi) the value or the sufficiency of the funds held in the
Escrow Account, (vii) the financial condition or business affairs of the
Borrower or any other Person liable for the payment of any obligations under the
Loan Documents or as to the use of the proceeds of the Loans, (viii) the
properties, books or records of the Borrower, (ix) the existence or possible
existence of any Event of Default or Default or (x) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time upon 30 days’
notice





35

--------------------------------------------------------------------------------

 

 

to the Lenders and the Borrower.  If the Administrative Agent becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment
and the Administrative Agent is not performing its role hereunder as
Administrative Agent, then the Administrative Agent may be removed as the
Administrative Agent hereunder at the request of the Borrower and the Required
Lenders.  Upon receipt of any such notice of resignation or upon such removal,
the Required Lenders shall have the right, with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed) (provided that no consent of
the Borrower shall be required if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. If a successor
Administrative Agent has not been appointed pursuant to the immediately
preceding sentence by the 30th day after the date such notice of resignation was
given by the Administrative Agent, the Administrative Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Administrative Agent.

 

Each Lender acknowledges and represents and warrants that it has, independently
and without reliance upon the Administrative Agent or any Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement or
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any
investigation or any appraisal on behalf of Lenders or to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall not have





36

--------------------------------------------------------------------------------

 

 

any responsibility with respect to the accuracy or completeness of any
information provided to Lenders.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other obligations
under the Loan Documents that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.12 and
9.03) allowed in such judicial proceeding; and

 

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of such Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 2.15 and without
limiting any obligation of the Borrower to do so pursuant to such Section) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise,





37

--------------------------------------------------------------------------------

 

 

together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Article 8.  The agreements in this Article 8 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the
repayment, satisfaction or discharge of all other obligations.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Lead Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
provided herein and in the other Loan Documents.  Without limitation of the
foregoing, the Lead Arranger in its capacity as such shall not, by reason of
this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, the Borrower or any other Person.

 

The Escrow Agent shall be entitled to all rights, privileges and immunities
provided to it in the Escrow Agreement.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.      Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, as follows:

 

(i)      if to the Borrower or the Administrative Agent, to the address, fax
number, e-mail address or telephone number specified for such Person on Schedule
9.01; and

 

(ii)      if to any Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall





38

--------------------------------------------------------------------------------

 

 

be deemed to have been given at the opening of business on the next business day
for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

 

(b)      Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
reasonably approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article 2 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)      The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)      Public Lenders. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in





39

--------------------------------------------------------------------------------

 

 

order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)      Change of Address, Etc.  Each of the Borrower and the Administrative
Agent may change its address, electronic mail address, fax or telephone number
for notices and other communications or website hereunder by notice to the other
parties hereto.  Each Lender may change its address, fax or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

 

(f)      Reliance by Administrative Agent and Lenders.  The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent and each of the
parties hereto hereby consents to such recording.

 

Section 9.02.      Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under this
Agreement or any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of this Agreement or any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.  No notice or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances.

 





40

--------------------------------------------------------------------------------

 

 

(b)      Neither this Agreement nor any Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Borrower, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that the waiver of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender), (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby, provided that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay default interest
pursuant to Section 2.11(b), (iii) postpone the maturity of any Loan, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (iv) change Section 2.16(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of the Lenders holding a Majority in Interest of the
outstanding Loans and unused Commitments, (v) change any of the provisions of
this Section without the written consent of each Lender directly and adversely
affected thereby, (vi) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vii) [reserved], (viii) [reserved],
(ix)[reserved], or (x) [reserved]; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without the prior written consent of the Administrative
Agent, and (B) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.  Notwithstanding the foregoing, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders on
substantially the same basis as the Lenders prior to such inclusion.

 

(c)      In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as





41

--------------------------------------------------------------------------------

 

 

described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that (a) the Borrower shall have received the prior written consent of the
Administrative Agent to the extent such consent would be required under
Section 9.04(b) for an assignment of Loans or Commitments, as applicable, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding par principal amount
of its Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the Eligible Assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (c) unless waived, the Borrower or such Eligible
Assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

 

Section 9.03.      Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall
pay (i) all reasonable and documented or invoiced out-of-pocket costs and
expenses incurred by the Administrative Agent, the Lead Arranger and their
Affiliates (without duplication), including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each applicable jurisdiction (exclusive of any reasonably necessary special
counsel) for the Administrative Agent and, in the case of an actual or
reasonably perceived conflict of interest, one additional counsel per affected
party, and any other counsel retained with the Borrower’s consent (such consent
not to be unreasonably withheld or delayed), in connection with the syndication
of the credit facilities provided for herein, and the preparation, execution,
delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not successful)
(ii) [reserved] and (iii) all reasonable and documented or invoiced
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of counsel for the Administrative
Agent and the Lenders, in connection with the enforcement or protection of any
rights or remedies (A) in connection with the Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Laws), including its rights under this
Section or (B) in connection with the Loans made hereunder, including all such
out-of-pocket costs and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that such counsel shall be
limited to one lead counsel and such local counsel (exclusive of any reasonably
necessary special counsel) as may reasonably be deemed necessary by the
Administrative Agent in each relevant jurisdiction and, in the case of an actual
or reasonably perceived conflict of interest, one additional counsel per
affected party, and any other counsel retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed).

 

(b)      The Borrower shall indemnify the Administrative Agent, each Lender, the
Lead Arranger and each Related Party of any of the foregoing Persons (each such
Person





42

--------------------------------------------------------------------------------

 

 

being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and reasonable and documented
or invoiced out-of-pocket fees and expenses of any counsel for any Indemnitee
(provided that such counsel shall be limited to one lead counsel and such local
counsel (exclusive of any reasonably necessary special counsel) as may
reasonably be deemed necessary by the Indemnitees in each relevant jurisdiction
and, in the case of an actual or perceived conflict of interest, one additional
counsel per affected party), incurred by or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any Loan Document or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities, costs or related expenses (x) resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or its Related
Parties (as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (y) resulted from a material breach of the Loan
Documents by such Indemnitee or its Related Parties (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) or (z) arise from
disputes between or among Indemnitees that do not involve an act or omission by
the Borrower, except that the Administrative Agent and the Lead Arranger shall
be indemnified in their capacities as such with respect to any dispute under
this clause (z).

 

(c)      To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Lead Arranger under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Lead Arranger, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Lead Arranger in its capacity as such.  For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the aggregate Loans and unused Commitments at such time.  The obligations of the
Lenders under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

 

(d)      To the extent permitted by applicable law, the Borrower shall not
assert, and each hereby waives, any claim against any Indemnitee (i) for any
direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such direct or actual damages are determined by a court of
competent jurisdiction by final, non-appealable judgment to have resulted





43

--------------------------------------------------------------------------------

 

 

from the gross negligence or willful misconduct of, or a material breach of the
Loan Documents by, such Indemnitee or its Related Parties or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof.

 

(e)      All amounts due under this Section shall be payable not later than ten
(10) Business Days after written demand therefor; provided, however, that any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 9.03.

 

Section 9.04.      Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), the Indemnitees and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)      (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of
(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to any Lender, an Affiliate of any Lender or an Approved Fund or
(y) if an Event of Default under Section 7.01(a), (b), (h) or (i) has occurred
and is continuing; provided further that if any such purported assignment is to
a Competitor (other than any such assignment to the Lead Arranger (or any
Affiliate of the Lead Arranger) for the purpose of facilitating bona fide trades
of Term Loans to entities that are not Disqualified Lenders), the Borrower may
unreasonably withhold its consent; and provided further that the Borrower shall
have the right to withhold its consent to any assignment if in order for such
assignment to comply with applicable law, the Borrower would be required to
obtain the consent of, or make any filing or registration with, any Governmental
Authority and (B) the Administrative Agent; provided that, no consent of the
Administrative Agent shall be required for an assignment to any Lender, an
Affiliate of any Lender or an Approved Fund.  Notwithstanding anything in this
Section 9.04 to the contrary, if the consent of the Borrower is required by this
paragraph with respect to any assignment and the Borrower has not given the
Administrative Agent written notice of its objection to such assignment within
ten (10) days after written notice to the Borrower, the Borrower shall be deemed
to have consented to such assignment.

 





44

--------------------------------------------------------------------------------

 

 

(ii)      Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Assumption with respect to such assignment
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $250,000 (and integral multiples thereof), unless
the Borrower and the Administrative Agent otherwise consent (such consent not to
be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing, (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption via an electronic settlement system acceptable to the Administrative
Agent or, if previously agreed by the Administrative Agent, manually, in each
case together (unless waived by the Administrative Agent) with a processing and
recordation fee of $3,500; provided that the Administrative Agent, in its sole
discretion, may elect to waive such processing and recordation fee; provided
further that assignments made pursuant to Section 2.17(b) or
Section 9.02(c) shall not require the signature of the assigning Lender to
become effective and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent any tax forms required by
Section 2.15(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

(iii)      Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.13, 2.14, 2.15 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

 





45

--------------------------------------------------------------------------------

 

 

(iv)      The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)      Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.15(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(vi)      The words “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(c)      (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
other than a natural person, any VV Holder, any Affiliate of Vincent Viola
(including any trust established for the benefit of his spouse or children), a
Disqualified Lender, Holdings, any Intermediate Parent, VFH, the Borrower or any
of their respective Subsidiaries (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and any
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and





46

--------------------------------------------------------------------------------

 

 

any other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant.  Subject
to paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the obligations and limitations of such Sections, including Section 2.15(e),
provided that any forms required to be delivered by any Participant pursuant to
Section 2.15(e) shall be provided solely to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

 

(ii)      Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(iii)      A Participant shall not be entitled to receive any greater payment
under Section 2.13 or Section 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

 

(d)      Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other “central” bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 9.05.      Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to any Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired





47

--------------------------------------------------------------------------------

 

 

or terminated.  The provisions of Sections 2.13, 2.14, 2.15, 9.03, 9.08 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

Section 9.06.      Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

Section 9.07.      Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 9.08.      Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower then due and owing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although (i) such obligations may be contingent
or unmatured and (ii) such obligations are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness.  The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section.  The rights of each Lender and
its respective Affiliates under this Section are





48

--------------------------------------------------------------------------------

 

 

in addition to other rights and remedies (including other rights of setoff) that
such Lender and its respective Affiliates may have.

 

Section 9.09.      Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.

 

(b)      Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in any
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to any Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)      Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)      Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10.      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 





49

--------------------------------------------------------------------------------

 

 

Section 9.11.      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12.      Confidentiality.  (a)  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, trustees and agents, including
accountants, legal counsel and other agents and advisors and numbering,
administration and settlement service providers (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons acting on behalf of the Administrative Agent or
the relevant Lender to comply with this Section 9.12 shall constitute a breach
of this Section 9.12 by the Administrative Agent or the relevant Lender, as
applicable), (ii) to the extent requested by any regulatory authority or
self-regulatory authority, required by applicable law or by any subpoena or
similar legal process; provided that solely to the extent permitted by law and
other than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, each Lender and the Administrative Agent shall
notify the Borrower as promptly as practicable of any such requested or required
disclosure in connection with any legal or regulatory proceeding; provided
further that in no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished by the Borrower,
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (v) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any Swap
Agreement or derivative transaction relating to the Borrower and its obligations
under the Loan Documents or (C) any pledgee referred to in Section 9.04(d) (it
being understood that each Person identified as a “Disqualified Lender” on
Schedule 1.01 may be disclosed to any assignee or Participant, or prospective
assignee or Participant, in reliance on this clause (v)), (vi) if required by
any rating agency; provided that prior to any such disclosure, such rating
agency shall have agreed in writing to maintain the confidentiality of such
Information or (vii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower,
Virtu Financial, Inc. or any of Virtu Financial, Inc.’s subsidiaries.  In
addition, the Administrative Agent and the Lead Arranger may disclose the
existence of this Agreement and information about this Agreement (other than any
Information) to market data collectors and similar services providers to the
lending industry to the extent reasonably required by such market data
collectors or service providers to enable such party to receive league table
credit for such party’s role in connection with this Agreement and the
Transactions. For the purposes hereof, “Information” means all information
received from the Borrower, Virtu Financial. or any of Virtu Financial’s
subsidiaries relating to the Borrower, Virtu Financial or any of its
subsidiaries or any of their respective business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the





50

--------------------------------------------------------------------------------

 

 

Borrower, Virtu Financial or any of Virtu Financial’s subsidiaries and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower,
Virtu Financial or any of Virtu Financial’s subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)      EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)      ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

Section 9.13.      USA Patriot Act.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the USA
Patriot Act.

 

Section 9.14.      [Reserved].

 

Section 9.15.      No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Lead Arranger are arm’s-length commercial transactions
between the Borrower and its





51

--------------------------------------------------------------------------------

 

 

Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Lead Arranger, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Lenders and
the Lead Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates or any other Person and (B) none of the Administrative Agent, the
Lenders and the Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Lenders and the Lead Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lenders and the Lead Arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

Section 9.16.      Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

Section 9.17.      Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and





52

--------------------------------------------------------------------------------

 

 

(b)      the effects of any Bail-In Action on any such liability, including, to
the extent applicable:

 

(i)      reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

 



53

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ORCHESTRA BORROWER LLC,

as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 





[Signature Page]

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page]

--------------------------------------------------------------------------------